Case 4:19-cr-00243-ALM-KPJ Document 101 Filed 10/05/20 Page 1 of 2 PageID #: 378




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §        No. 4:19CR243
                                                    §        Judge Mazzant
  LI XIN (2)                                        §
   a/k/a Xin Li                                     §

                                  FINAL ORDER OF FORFEITURE

         This Court entered a Preliminary Order of Forfeiture in the above-captioned

 matter on March 17, 2020, pursuant to 18 U.S.C. §§ 981(a)(1)(c) and 2461.

         The government published, at www.forfeiture.gov for thirty consecutive days,

 notice of this forfeiture and of the intent of the government to dispose of the forfeited

 property in accordance with the law and further notifying all third parties of their right to

 petition the Court within thirty days for a hearing to adjudicate the validity of their

 alleged legal interest in the forfeited property.

         It is HEREBY ORDERED, ADJUDGED and DECREED:

         1.       That the right, title and interest to all of the hereinafter described property,

 is hereby condemned, forfeited and vested in the United States of America, and shall be

 disposed of according to law.

         2.       That the following property belonging to the defendant who is the subject

 of this Order, is hereby condemned and forfeited to the government in accordance with

 18 U.S.C. §§ 981(a)(1)(c) and 2461:




 Final Order of Forfeiture – Page 1
    Case 4:19-cr-00243-ALM-KPJ Document 101 Filed 10/05/20 Page 2 of 2 PageID #: 379




                      a.       2017 black Toyota Tundra, bearing Texas license plate MCR-1861
                               and VIN number 5TFRM5F17HX116498;
                      b.       $853 in US Currency (seized from 2327 Trellis Place);
                      c.       $630 in US Currency (seized from 4002 Broadway Boulevard);
                      d.       $1,140 in US Currency (seized from 1324 Maywood Court);
                      e.       A dark blue Asus brand smart phone with no case;
                      f.       A dark blue Asus brand smart phone in a clear phone case with
                               visible damage to the front and back of the device;
                      g.       A blue Huawei Leica smartphone, bearing the printed text
                               “5UMMILUX-H1:1.6/27 ASPH” on the back of the device; and
                      h.       A blue Huawei Leica smartphone, bearing the printed text “VARIO-
                               SUMMILUX-H1:16-2.4/27-80 ASPH” on the back of the device.
.
             3.       No claims have been filed by any party with respect to the forfeiture.

             4.       That the forfeited property shall be disposed of by the United States and/or

     the custodial agency in such manner as the United States Attorney General may direct.

           SIGNED this 5th day of October, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




     Final Order of Forfeiture – Page 2
